344 S.W.3d 300 (2011)
STATE of Missouri, Respondent,
v.
Walter L. GREGORY, Appellant.
No. WD 72297.
Missouri Court of Appeals, Western District.
August 9, 2011.
Margaret M. Johnston, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
*301 Before Division I: VICTOR C. HOWARD, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
This is a possession of a controlled substance case. The issue is whether there was sufficient evidence to prove that the accused had constructive possession of the subject drugs and knew of their presence and nature. The defendant was a passenger in a car that carried thirty baggies of marijuana in the trunk, and there were other incriminating facts that were sufficient to tie the defendant to the drugs so that a reasonable juror could conclude that he had: (1) knowledge of their presence and nature; and (2) access to and control over them. Therefore, we hold that there was sufficient evidence to establish the elements of possession of a controlled substance. Accordingly, we affirm. Rule 30.25(b).